Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20 to 32 are allowed.  All references on the IDS of 04-29-2021 have been considered and initialed.  This communication is in response to a printer rush request from the Office of Publications.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Bilyeu (2007/0024449 A1), Walker (WO 2009/126780 A2), and Yoshizawa (8,192,278 B2).  For a detailed discussion of these references see parent case 14/455,241, NF, 03-08-2019, pages 3 to 5. Bilyeu teaches a system for tracking packages of playing cards via RFID. Walker teaches a keeping box for playing cards.  Yoshizawa teaches updating card tracking events in a database.  
In the prior art, an inspection system for inspecting authenticity of the gaming currency by embedding an RF tag (radio tag) inside the gaming currency is known. The gaming currencies are circulated between dealers (casino) and players.  It is inconvenient that it is unknown when and from which player the unfair gaming currency is delivered to the casino, when the casino inspects the holding gaming currencies and finds the unfair gaming currency.  An inspection system that can detect the unfair currency, immediately when or as soonest as the unfair currency is delivered from the player to the dealer, is provided in the present claims.  The RF reader detects the number of the gaming currencies housed in the housing means, and the detection means detects the number of the gaming currencies housed in the housing means by a method other than the RFID at constant time intervals or always.  When the numbers are not equal to each other, the alarm means generates an alarm. Also, the RF reader may read the RF tag at constant time intervals or always.  The detector detects whether or not the number of the gaming currencies housed in the housing means is changed.  The alarm compares the number of the gaming currencies detected by the detector to the number of the gaming currencies whose RF tags are read by the RF reader, and determines whether the numbers are equal to each other, when the change of the number of the gaming currencies is detected by the detector.  The claims thus have the overall advantage of using RFID to detect authentic wagering chips, but detecting broken RFID transponders in the chips to detect broken or counterfeit gaming chips.  This makes the claimed invention generally more secure than the prior art wagering games.  The examiner respects that the applicant may have different reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715